 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------X
  CARMELO CABALLERO DE LA CRUZ,
  ARNULFO VAZQUEZ BASURTO, OMAR
  ESPINOBARROS VAZQUEZ, and
  RAYMUNDO VAZQUEZ ANGEL
   individually and on behalf of others similarly                  Case: 20-cv-4643
   situated,

                                    Plaintiff,               CERTIFICATE OF DEFAULT

                  -against-

  PASTRAMI PRINCE INC. (D/B/A
  PASTRAMI QUEEN), PASTRAMI
  LEASEHOLD LLC (D/B/A PASTRAMI
  QUEEN), 1125 KOSHER DELI CORP (D/B/A
  PASTRAMI QUEEN), STEVEN FRIEDMAN,
  BARRY FRIEDMAN, ALLAN PHILLIPS,
  DAVID DOE , THIERNO SISSE , JOHN
  PHILLIPS, and JACK DOE,

 -------------------------------------------------------X

        I, RUBY J. KRAJICK, Clerk of the United States District Court for the Southern District

of New York, do hereby certify that this action was commenced on June 17, 2020 with the filing

of a summons and complaint; a copy of the summons and complaint was served, pursuant to Fed.

R. Civ. P. 4(e)(1), on Steven Friedman. on August 20, 2020 by personally leaving a copy with Mr.

Prince, a person of suitable age and discretion, who identified himself as a coworker and depositing

true copies of the same in a post office or official depository under exclusive care and custody of

the U.S. Postal Service within New York State on August 20, 2020 by regular first class mail; and

proof of such service on the said Defendant was filed on September 23, 2020. (Dkt. No. 32)

        I further certify that the docket entries indicate that the above named Defendant has not

filed an answer or otherwise moved with respect to the complaint herein. The default of the

Defendant Steven Friedman is hereby noted.
Dated: New York, New York
       September   24     , 2020

                                         RUBY J. KRAJICK
                                         Clerk of the Court


                                         By:
                                         Deputy Clerk




                                   -2-
